Citation Nr: 0735490	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-29 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for muscle tension headaches with occasional dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1957 to 
October 1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2005, the veteran submitted a daily headache log 
detailing the increased frequency, duration, and severity of 
the headaches that he had from February 2005 through May 
2005.  He has also stated that his dizziness has increased 
and that he can no longer take Tylenol for his headaches.  
The last VA examination report of record is from July 2004, 
and the most recent medical files of record are from August 
2005.  Because the veteran has stated that his headaches are 
more severe than was indicated earlier, and because he has 
not been evaluated by a VA examiner in over three years, the 
Board believes a remand is warranted.

On remand, the RO should also take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  The RO should specifically request 
any VA medical records that are not 
currently on file that relate to the 
veteran's claim.  If any of the requested 
records do not exist or cannot otherwise 
be obtained, that fact should be noted in 
the claims file.

3.  Following a reasonable period of time 
for receipt of additional records, the 
veteran should be afforded a neurological 
examination to determine the degree and 
extent of all symptoms associated with his 
service-connected muscle tension 
headaches.  All indicated tests and 
studies should be performed and clinical 
manifestations should be reported in 
detail.  The examiner should elicit the 
veteran's history regarding the severity 
and frequency of his headaches and 
specifically comment as to whether the 
veteran's headaches are very frequent, 
prolonged, completely prostrating, or are 
productive of severe economic 
inadaptability.  The claims folder and a 
copy of the remand must be made available 
to the physician designated to examine the 
veteran.  The examiner should indicate 
whether or not the claims folder was 
reviewed.  

4.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

